This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,



 4 v.                                                                    No. 33,479

 5 PAUL KEITH REYES,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stan Whitaker, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Paul Keith Reyes
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 HANISEE, Judge.
 1   {1}   The opinion filed in this case on June 5, 2014 is hereby withdrawn and the

 2 following substituted therefor. Defendant, who is self-represented, is appealing from

 3 a district court order dismissing his appeal from metropolitan court for lack of a final

 4 order. We issued a calendar notice proposing to affirm the district court. Defendant

 5 has responded with a memorandum in opposition. We affirm.

 6   {2}   The district court order dismissing Defendant’s appeal from metropolitan court

 7 indicates that the metropolitan court proceedings ended with the filing of a nolle

 8 prosequi and that no judgment or final order was entered below. [RP 15] There is no

 9 final metropolitan court order in the record proper, or in records available online.

10 Generally, appellate jurisdiction is limited to appeals that are timely filed from final

11 decisions, orders, or judgments. See State v. Lohberger, 2008-NMSC-033, ¶ 19, 144

12 N.M. 297, 187 P.3d 162. This requirement applies to appeals taken from the

13 metropolitan court to the district court. See Rule 5-827(A) NMRA. Accordingly, we

14 affirm the district court’s order dismissing Defendant’s appeal.

15   {3}   IT IS SO ORDERED.




16
17                                          J. MILES HANISEE, Judge



                                              2
1 WE CONCUR:



2
3 JONATHAN B. SUTIN, Judge




4
5 MICHAEL E. VIGIL, Judge




                             3